DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted November 30, 2020. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on December 28, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-6, 8, 9, 12-14, 16, 17, and 20 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been carefully considered, but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1, 5, 6, 9, 13, 14, 16, 17, 20, and all dependent thereon, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1, 6, 9, 14, and 17: the claims require “a location of the allocated resource blocks in each of the N basic resource units is equivalent to a location indicated by the location information in the first resource indication information” (claim 1, lines 11-13). The scope of the term “equivalent” in this context is unclear, as it is apparent the locations are not or cannot be identical. 
Support for this interpretation is found in Applicant’s disclosure. For instance, figure 2 shows groups labeled “basic resource elements,” which are interpreted as corresponding to the claimed term “basic resource unit.” Within these depicted groups, are resource blocks RBs, which are interpreted as corresponding to the claimed “resource blocks.” The claimed “equivalent [location]” is interpreted as the relative position of the resource blocks within their respective basic resource element. Alternatively, the “equivalent [location]” is interpreted as a same frequency value or a same time value. The Examiner respectfully notes that none of figures 2-9 provides dimensional units for guidance. Therefore, it is presumed that the horizontal and vertical directions depict either time or frequency, in accordance with corresponding access structures of LTE.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 4, 6, 9, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0051356 (hereinafter “Hong”), in further view of U.S. Publication No. 2015/0208387 (hereinafter “Awad”).

Regarding claims 1, 6, 9, 14, and 17: Hong teaches a data sending method comprising:
receiving, by user equipment (UE), an uplink scheduling grant indicating a carrier for the UE to send uplink data (See, e.g., [0075]-[0080].), the carrier being evenly divided into N basic resource units, wherein N is a natural number and N>1, wherein each of the N basic resource units comprises at least one continuous resource block and each of the N basic resource units comprises allocated resource blocks that are to be allocated to the UE (See, e.g., [0085]-[0091]; the bandwidth is divided into RBGs for allocation.), wherein the uplink scheduling grant comprises first resource indication information indicating location information of the allocated resource blocks in one of the N basic resource units (See, e.g., figures 6-8, [0089]-[0095]; resource blocks are indicated.);
determining, by the UE, a target resource based on the first resource indication information, wherein the target resource is a combination of the allocated resource blocks in each of the N basic resource units (See, e.g., [0087]-[0095], [0126]-[0132]; note allocation schemes wherein target allocated resources are determined based on received control information.); and
sending, by the UE, the uplink data on the target resource (See, e.g., [0075]-[0080]; the UE sends data using resources allocated in the grant.).
	Hong may teach, imply, or inherently include1 wherein “a location of the allocated resource blocks in each of the N basic resource units is equivalent to a location indicated by the location information in the first resource indication information” (See, e.g., [0090]-[0095]; note periodicity and/or allocations within respective groups. More generally, note carrier indication.), but this feature is not explicitly stated. However, Awad teaches a system that overlaps much of the teachings of Hong including the even distribution of resource units for allocation across a carrier (See, e.g., figures 6a-b). Awad also teaches wherein respective locations within block groups or subsets are equivalent (See, e.g., [0076]-[0088] and figures 6a-d; note, e.g., transpositional relationship within groups or subsets.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate feature from the system of Awad, such as the resource allocation functionality, within the system of Hong, in order to account for radio link quality, interference, and/or QoS requirements (note, e.g., Awad [0073]).


Regarding claims 4 and 12: Hong modified by Awad further teaches determining, by the UE, a resource allocation type on the carrier for the UE to send the uplink data; and in response to determining that the determined resource allocation type is a basic-resource-element-based resource allocation type, determining, by the UE, the target resource based on the first resource indication information, and sending the uplink data on the target resource; in response to determining that the determined resource allocation type is a first resource-block-based resource allocation type, determining, by the UE, a location of a start resource block and a location of an end resource block in the allocated resource blocks on the carrier based on resource allocation indication information in the uplink scheduling grant, and sending the uplink data on the start resource block, the end resource block, and all resource blocks between the start resource block and the end resource block; and/or in response to determining that the determined resource allocation type is a second resource-block-based resource allocation type, determining, by the UE, a location of a first start resource block of a start resource block, a location of a first end resource block, a location of a second start resource block, and a location of a second end resource block in the allocated resource blocks on the carrier based on resource allocation indication information in the uplink scheduling grant, and sending the uplink data on the target resource consisting of the first start resource block, the first end resource block, all resource blocks between the first start resource block and the first end resource block, the second start resource block, the second end resource block, and all resource blocks between the second start resource block and the second end resource block (See, e.g., Hong: [0087]-[0095].). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
.

10.	Claims 5, 8, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in further view of Awad, and in further view of one of U.S. Publication No. 2014/0269593 (hereinafter “Wang”) or U.S. Publication No. 2017/0332368 (hereinafter “Einhaus”).

Regarding claims 5, 8, 13, 16, and 20: Hong modified by Awad substantially teaches the method as set forth above regarding claim 1. Hong modified by Awad further teaches (1) receiving, by the UE, third resource indication information, and determining the resource allocation type on the carrier based on the third resource indication information, wherein the third resource indication information is received by the UE in the uplink scheduling grant (See, e.g., Hong: [0087]-[0095].). 
Hong modified by Awad may teach or imply, but does not explicitly state (2) determining, by the UE, the resource allocation type on the carrier depending on whether the carrier is on an unlicensed spectrum; or (3) receiving, by the UE, third resource indication information, and determining the resource allocation type on the carrier based on the third resource indication information, wherein the third resource indication information is received by the UE by using higher layer signaling.2 However, Wang teaches (3) …wherein the third resource indication information is received by the UE by using higher layer signaling (See, e.g., [0070]-[0075].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Wang, such as the high layer functionality, within the system of Hong modified by Awad, in order to explicitly configure UEs.
(See, e.g., [0212].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Einhaus, such as the allocation functionality, within the system of Hong modified by Awad, in order to capitalize on existing DCI formats.
The rationales set forth above regarding the methods of claims 4 and/or 5 are applicable to the method, UE, base station, and medium of claims 8, 13, 16, and 20, respectively.

Relevant Art
11.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure:
US-20150208387-A1
US-20130039272-A1
US-20140105151-A1
US-20130329684-A1
US-20100142455-A1
US-20100329220-A1
US-20130044712-A1
US-20140169316-A1
US-20120176996-A1
US-20150382379-A1
US-20100316011-A1
US-20120236735-A1
US-20110019637-A1
US-20180139014-A1
US-20180176788-A1
US-20120243496-A1

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To the extent this feature is inherent to the system of Hong, the respective claims would stand rejected under 35 U.S.C. 102(a)(2). 
        2 It should be noted that limitations (1), (2), and (3) are claimed in the alternative.